



Exhibit 10.36
NVR, Inc.
Summary of the 2018 Executive Officer Annual Incentive Compensation Plan
The following is a description of NVR, Inc.’s (“NVR” or the “Company”) 2018
annual incentive compensation plan (the “Bonus Plan”). The Bonus Plan is not set
forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K. All
of NVR’s executive officers; Paul C. Saville (President and Chief Executive
Officer of NVR), Jeffrey D. Martchek (President of Homebuilding Operations),
Daniel D. Malzahn (Senior Vice President, Chief Financial Officer and Treasurer
of NVR), Eugene J. Bredow (Vice President, Chief Accounting Officer and
Controller of NVR) and Robert W. Henley (President of NVR Mortgage Finance,
Inc.), participate in the Bonus Plan.
Under the Bonus Plan, the executive officers’ bonus opportunity is limited to
100% of their base salary. The executive officers’ annual bonus opportunity will
be based 80% upon the Company’s consolidated pre-tax profit (before consolidated
annual bonus and stock-based compensation expense but after all other charges)
and 20% based on the number of new orders, net of cancellations (“New Orders”)
compared to the consolidated pre-tax profit and New Orders within the Company’s
2018 annual business plan. The executive officers begin to earn the consolidated
pre-tax profit portion of their annual bonus award once the annual business plan
is at least 80% attained. The full amount of the consolidated pre-tax profit
portion of their annual bonus award is earned ratably from 80% up to 100%
achievement of the annual business plan. The executive officers begin to earn
the New Orders portion of their annual bonus award once the annual business plan
is at least 85% attained. The full amount of the New Orders portion of their
annual bonus award is earned ratably from 85% up to 100% achievement of the
annual business plan.





